Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 have been submitted for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of the copending application 17036644.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowance subject matter
Claims 1-12 are allowable if the above double patenting rejection is addressed.

Reason for Allowance
Independent claims 1 and 7 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),
identifying, at each node, a skewed dataset from one or more datasets, wherein the one or more dataset comprises at least one of a non-skewed dataset and the skewed dataset, wherein each of the skewed dataset and the non-skewed dataset is associated with one or more original attributes specified for joining of the datasets; identifying, a replication factor to be read from one of a configuration files or an external computer system; wherein the replication factor is determined by size of the non-skewed datasets involved in the join operation; assigning, to each of the node performing a join operation of the one or more datasets, a randomly assigned machine number between a preset range, set according to the replication factor; adding, at each of the node performing the join operation of the one or more dataset, the randomly assigned machine number to all the chunks of the skewed dataset present at different nodes, wherein the random number is added as a new attribute; forming, copies of each of the non-skewed dataset equal to the replication factor; adding, at each of the nodes performing the join operation, a copy number to each copy of the non-skewed dataset formed according to the replication parameter; merging, each copy of the non-skewed dataset with other one or more copies of the non-skewed dataset, in order to form a single non-skewed dataset; repeating each of the forming copies, adding the copy number as a new attribute, populating the new attribute as the "copy number" and merging the copies into a single copy, for each of the non-skewed datasets involved in the join operation; and joining, each of the single non-skewed dataset with the skewed dataset with each of the original attribute and the new attribute for creating a final joined dataset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/6/22